BY THE COURT:
Whereas the Supreme Court of the United States, 403 U.S. 207, 90 S.Ct. 1772, 29 L.Ed.2d 418, vacated the judgment of this Court, 409 F.2d 32, and issued its judgment remanding the cause to this Court, it is now here ordered and adjudged by this Court that this cause be, and the same is hereby, remanded to the United States District Court for further proceedings in conformity with the opinion and judgment of the Supreme Court.
It is further ordered that the said appellants, Petsonella Moragne, etc., recover from the States Marine Lines, Inc., et al. Eight Hundred and Fifteen Dollars and Forty Cents ($815.40) for her costs herein expended.